Memorandum by the Court. Judgment affirmed, without costs. The petition for opportunity to ballot was properly rejected by Special Term on account of the insufficiency of the authenticating statements. A statement of the present address of the subscribing witness, as well as the date and place of last registration, is required (Matter of Lerner v. Cohen, 262 N. Y. 450; Matter of Dorsey v. Cohen, 268 N. Y. 620; Matter of Crosbie v. Cohen, 281 N. Y. 329). Application for permission to appeal to the Court of Appeals granted. Gibson, P. J., Herlihy, Staley, Jr., and Cooke, JJ., concur in memorandum